Exhibit Execution Copy Opening Transaction To: International Game Technology 9295 Prototype Drive Reno, Nevada 89521 From: The Royal Bank of Scotland plc c/o RBS Securities Inc. 600 Steamboat Road Greenwich, CT 06830 Re: Issuer Warrant Transaction Ref. No: To be provided by Dealer. Date: May 5, 2009 Dear Sir(s): The purpose of this communication (this “Confirmation”) is to set forth the terms and conditions of the above-referenced transaction entered into on the Trade Date specified below (the “Transaction”) between The Royal Bank of Scotland plc acting through RBS Securities Inc., as its agent (“Dealer”) and International Game Technology (“Issuer”).This communication constitutes a “Confirmation” as referred to in the ISDA Master Agreement specified below. 1.This Confirmation is subject to, and incorporates, the definitions and provisions of the 2efinitions (the “2006 Definitions”) and the definitions and provisions of the 2quity Derivatives Definitions (the “Equity
